In Mandamus. On respondents’ motion to supplement their motion to stay or in the alternative, motion for protective order, it is ordered that the motion to supplement is granted.
On respondents’ supplemented motion to stay the case pending the resolution of State v. Cafaro, Mahoning C.P. No. 2010 CR 800A-I or, in the alternative, motion for protective order filed by respondent Mahoning County Prosecuting Attorney Paul J. Gains and Assistant Prosecuting Attorneys Linette Stratford and Gina Bricker, it is ordered that the motion is denied.
On respondents’ motion for extension of time to respond to discovery, it is ordered that the motion is denied.
On respondents’ motion for a protective order to limit the depositions to stenographic means only, or in the alternative, to limit dissemination and use of the depositions, it is ordered that the motion is denied.